Citation Nr: 0535107	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
syncope with arrhythmia.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from March 1969 to February 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
the hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an April 1994 
rating decision.  The veteran did not file a notice of 
disagreement.  

2.  The AOJ denied reopening the claim of entitlement to 
service connection for blackouts/ syncope with occasional 
arrhythmia, and rapid heart beat, in a June 1993 rating 
decision.  The veteran did not file an appeal. 

3.  Since the prior decisions, evidence that raises a 
reasonable possibility of substantiating the claims has not 
been presented or secured.




CONCLUSIONS OF LAW

1.  The April 1994 rating decision, which denied entitlement 
to service connection for PTSD is final.  Evidence submitted 
since that decision is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103.

2.  The June 1993 rating decision, which denied reopening the 
claim of entitlement to service connection for syncope with 
occasional arrhythmia is final. Evidence submitted since that 
decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in August 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the August 
2003 notice, the May 2005 statement of the case issued 
constituted subsequent process.  The appellant has not shown 
how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105. See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Analysis

PTSD

The issue of service connection for PTSD was denied in April 
1994.  At the time of the prior decision, the record included 
the service medical records, statements from the veteran, and 
post service medical records.  The evidence was reviewed and 
service connection for PTSD was denied.  38 U.S.C.A. § 7105.  
The veteran did not file a notice of disagreement and that 
decision is final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

In essence, at the time of the prior decision in April 1994, 
there was no diagnosis of PTSD.  The Board notes that a 
February 1994 VA examiner specifically stated that the 
veteran's symptoms did not meet the criteria for a diagnosis 
of PTSD.  The evidence added to the record since the prior 
denial is negative evidence.  The August 2003 VA examiner 
specifically stated that the veteran's symptoms did not meet 
the criteria for a diagnosis of PTSD.  The evidence added to 
the record clearly does not raise a reasonable possibility of 
substantiating the claim, and the Board finds that the 
veteran has not submitted new and material evidence.  Rather, 
at the time of the prior denial, there were evidentiary 
defects, including the absence of a diagnosis of PTSD.  
Evidence that confirms the absence of such evidence is not 
material.  This evidence does not relate to an unestablished 
fact; it confirms the unestablished fact.  Therefore, the 
application to reopen the claim of entitlement to service 
connection for PTSD is denied.  

Syncope with arrhythmia

The issue of service connection for syncope with arrhythmia 
was denied in an August 1973 rating decision.  The veteran 
did not file a notice of disagreement.  In June 1993, the AOJ 
denied reopening the claim for syncope with arrhythmia.  The 
veteran did not appeal.  In an October 2001 rating decision, 
the AOJ denied reopening the claim.  At the time of the last 
prior decision, the record included the service medical 
records, statements from the veteran, and post service 
medical records.  At the time of the last prior denial in 
June 1993, the evidence was reviewed and the claim to reopen 
was denied.  38 U.S.C.A. § 7105.  The veteran did not appeal 
and that decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

The August 1973 rating decision noted that a preservice 
history of blackouts and/or rapid heart beat was not 
aggravated during service.  At the time of the last prior 
decision in June 1993, there was no evidence that a heart 
disorder was aggravated during service and the decision noted 
no diagnosis of a heart disorder.  The Board notes that the 
evidence added to the record since the prior denial does not 
show that any heart disorder was aggravated during service or 
is otherwise related to service.  VA treatment records, dated 
in April 1999, reflect a diagnosis of syncope of uncertain 
etiology, possibly related to heavy alcohol intake.  The 
September 2003 VA examiner specifically stated that syncope 
was not aggravated during service or was related to service.  
The Board finds that the veteran has not submitted new and 
material evidence.  Therefore, the application to reopen the 
claim of entitlement to service connection syncope with 
arrhythmia is denied.  








ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is denied.  

The application to reopen the claim of entitlement to service 
connection for syncope with arrhythmia is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


